 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     RAYSHAWN WRAY
 6

 7                               UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-024 TLN
11
                    Plaintiff,
12
     vs.                                               STIPULATION AND [PROPOSED] ORDER
13                                                     MODIFYING DEFENDANT’S SPECIAL
     RAYSHAWN WRAY,                                    CONDITIONS OF RELEASE
14

15                  Defendant.

16

17

18

19           Defendant Rayshawn Wray is presently released on conditions pending his sentencing
20
     hearing after resolving his case pursuant to written plea agreement on October 11, 2019. Mr.
21
     Wray entered a guilty plea to Count One of the Superseding Indictment, Conspiracy to
22
     Manufacture and Deal Firearms Without a Federal Firearms License in violation of 18 U.S.C. §§
23

24   371 and 922(a)(1)(A). His sentencing hearing has been continued due to re-assignment of the

25   case to this Court following the retirement of Senior United States District Judge Garland E.
26
     Burrell, Jr.
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
 1           The parties to this action, Plaintiff United States of America by and through Assistant
 2
     United States Attorney Justin Lee and Defendant Rayshawn Wray by and through his attorney
 3
     Todd D. Leras, stipulate as follows:
 4
            1. The same day that Mr. Wray entered his guilty plea before Judge Burrell, October
 5

 6              11, 2019, United States Magistrate Judge Deborah Barnes granted an unopposed

 7              Motion for Release on Conditions (ECF Docket Entries 100 and 105).
 8
            2. Mr. Wray lives in Hesperia, California, and is presently supervised by a pretrial
 9
                services officer in the Central District of California.
10
            3. On March 31, 2020, Pretrial Services Officer Melissa Haberer notified the parties that
11

12              Mr. Wray communicated to his supervising officer that he was suffering from

13              stressors related to the coronavirus pandemic, resulting family tension, and issues
14
                related to visitation with his minor son. Mr. Wray indicated that he felt in danger of
15
                violating drug and alcohol conditions imposed as part of his release order (ECF Entry
16
                111). Given Mr. Wray’s compliance with his conditions no formal action is
17

18              requested as to his release status. Pretrial Services is requesting the addition of a term

19              providing for medical or psychiatric treatment. Mr. Wray believes that he could
20
                benefit from counseling and therefore agrees with the requested modification.
21
            The parties therefore request modification of Mr. Wray’s Special Conditions of Release
22
     to add the following condition:
23

24          “You must participate in a program of medical or psychiatric treatment, including

25          treatment for drug or alcohol dependency, as approved by the pretrial services officer.
26
            You must pay all or part of the costs of the counseling services based on your ability to
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
 1           pay, as determined by the pretrial services officer.”
 2
             Assistant U.S. Attorney Justin Lee has reviewed this stipulation and proposed order and
 3
     authorized (via email) Todd Leras to sign it on his behalf.
 4

 5

 6   DATED: March 31, 2020
                                                           By        /s/ Todd D. Leras for
 7                                                                   JUSTIN LEE
                                                                     Assistant United States Attorney
 8

 9   DATED: March 31, 2020
                                                           By        /s/ Todd D. Leras
10                                                                   TODD D. LERAS
                                                                     Attorney for Defendant
11
                                                                     RAYSHAWN WRAY
12

13                                                 ORDER
14
             BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
15
     hereby ordered that the following Special Condition of Release be added Mr. Wray’s release
16
     conditions:
17

18           You must participate in a program of medical or psychiatric treatment, including

19   treatment for drug or alcohol dependency, as approved by the pretrial services officer. You must
20
     pay all or part of the costs of the counseling services based on your ability to pay, as determined
21
     by the pretrial services officer.
22
             IT IS SO ORDERED.
23

24   DATED: APRIL 1, 2020.

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
